Citation Nr: 1522824	
Decision Date: 05/29/15    Archive Date: 06/11/15

DOCKET NO.  08-07 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Whether the effective date of the claim on appeal for an increased rating for service-connected dysthymia is earlier than May 27, 2003, to include whether a higher rating for service-connected dysthymia is warranted prior to that date.

2. Entitlement to a higher rating for dysthymia, rated as 10 percent disabling prior to May 27, 2003, and 50 percent disabling as of that date.

3. Entitlement to an effective date prior to February 29, 2008 for the award of a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Daniel Smith, Attorney



ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to June 1998.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in April 2002, March 2005 and July 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which granted increased ratings for the Veteran's service-connected psychiatric disorder (diagnosed as chronic depression or dysthymia) and a TDIU effective February 29, 2008, respectively.  

In a February 2012 Order, the United States Court of Appeals for Veterans Claims (Court) endorsed a joint motion for remand (JMR) and vacated that part of an August 2011 decision of the Board that denied the appeal concerning earlier effective dates for the assignment of the 50 percent rating for dysthymia and TDIU.  The remainder of the decision was left undisturbed.  The Court remanded the case for further action consistent with the terms of the joint motion.  

In its December 2012 remand, the Board noted that the Veteran's April 2005 notice of disagreement (NOD) in response to the March 2005 rating decision initiated an appeal as to both the evaluation of his dysthymia and the effective date of the rating assigned.  See 38 C.F.R. § 20.200 (2014) (providing, in pertinent part, that an appeal consists of a timely filed NOD in writing); see also 38 C.F.R. §§ 20.201, 20.302(a) (2014) (setting forth required contents and time limits for submitting a NOD).  The Board further found that the subsequent grant of a 50 percent rating in the January 2008 rating decision did not abrogate the appeal of the evaluation assigned, as this was not a grant of the maximum benefits potentially available under the law.  See A.B. v. Brown, 6 Vet. App. 35 (1993).  As no statement of the case (SOC) had been issued, the Board found that the evaluation of the Veteran's dysthymia remained in appellate status and remanded the claim for issuance of an SOC.  See 38 C.F.R. §§ 19.26(d), 19.29, 19.30, 19.31(a) (2014) (setting forth requirements for issuing an SOC once a NOD has been submitted); see 38 C.F.R. § 19.9(c) (2014); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The Board also remanded the effective date issues as intertwined with the outcome of the increased rating claim.  See Harris v. Derwinski, 1 Vet. App 180, 183 (1991) (two issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on the resolution of the second issue).

Since the Board's December 2012 remand, an SOC addressing the evaluation of the Veteran's dysthymia was issued in August 2014, and the Veteran timely perfected the appeal by submitting a VA Form 9 that same month.  See 38 C.F.R. § 20.200, 20.202, 20.302(b) (2014 (setting forth requirements and timeline for perfecting the appeal by submitting a substantive appeal).  Accordingly, this issue is properly on appeal before the Board.


FINDINGS OF FACT

1. The Veteran submitted a timely notice of disagreement (NOD) in response to an August 1999 rating decision with regard to the initial evaluation of service-connected dysthymia, but did not perfect the appeal after a July 2000 statement of the case (SOC) was issued.

2. The Veteran submitted a June 19, 2000 statement asserting that his psychiatric disorder should be assigned a higher rating, which was construed as a new claim and denied in an April 2002 rating decision.  

3. New and material evidence was received within one year of the April 2002 rating decision in the form of a November 2002 VA treatment record showing worsening symptoms of depression. 

4. The Veteran's dysthymia is manifested by near-continuous depression affecting the ability to function independently, appropriately and effectively, difficulty in adapting to stressful circumstances, including in a work-like setting, and inability to establish and maintain effective relationships, with deficiencies in most areas such as work, school, family relations, and mood. 

5. The Veteran's dysthymia has prevented him from obtaining or maintaining substantially gainful employment, and he has not worked since his discharge from the service apart from two short-lived attempts.  


CONCLUSIONS OF LAW

1. The August 1999 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2. The effective date of claim for an increased rating for service-connected dysthymia is June 19, 2000.  38 U.S.C.A. §§ 501, 5101, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.156, 3.400 (2014). 

3. The criteria for a rating of 70 percent, but no higher, for dysthymia are satisfied as of June 19, 1999.  38 U.S.C.A. §§ 1155, 5110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.400, 4.3, 4.130, Diagnostic Code 9433 (2014). 

4. The criteria for entitlement to TDIU are satisfied as of June 19, 1999.  38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 3.400, 4.3, 4.15, 4.16, 4.19 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied with appropriate letters and adequate VA examinations.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a), 3.327 (2014).  The Veteran, through his representative, made clear in a March 2015 brief that a grant of a TDIU from March 27, 2003 would satisfy the increased rating issues.  He also stated that he did not seek a higher rating for the period beginning February 29, 2008.  Thus, further examination or development is not warranted, as the maximum benefits sought on appeal have been granted.  

With regard to the effective date issue, an earlier effective date of June 19, 1999 has been assigned for the 70 percent rating and TDIU based on the date of claim.  As the date of claim turns on the law rather than facts that are in dispute, and could not be affected by further development, further notice or assistance is not required.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 38 38 C.F.R. § 3.159(d).  The Board also notes that the Veteran was notified of how VA determines the effective date in a March 2006 letter, followed by readjudication of the claim in a supplemental statement of the case.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  

Accordingly, the Veteran has had a meaningful opportunity to participate effectively in the processing of the issues on appeal, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  

II. Effective Date of Claim on Appeal

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2).  Otherwise, it is the date of receipt of claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400.  

A specific claim in the form prescribed by the VA Secretary must be filed in order for benefits to be paid to any individual under VA law.  38 U.S.C.A. §§ 501, 5101 (West 2014); 38 C.F.R. § 3.151 (2014).  

New and material evidence received within one year of a rating decision is one basis for determining the date of claim on appeal.  Specifically, under 38 C.F.R. § 3.156(b), when new and material evidence is received within one year after the date of mailing of an RO decision, it will be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period."  The United States Court of Appeals for Veterans Claims (Court) has held that under § 3.156(b), new and material evidence received within one year of the date of mailing of a rating decision prevents that decision from becoming final.  Buie v. Shinseki, 24 Vet. App. 242 (2010); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  VA regulation defines "new and material evidence" as follows.  "New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2014).

Turning to the facts, the Veteran initially submitted a formal claim for service connection for "chronic depression" in December 1998.  Service connection was granted in an August 1999 rating decision, with a noncompensable evaluation.  The effective date of service connection was July 1, 1998, the day after the Veteran's separation from service.  See 38 C.F.R. § 3.400(b)(2).  The Veteran was notified of this decision and of his appellate rights by letter dated August 21, 1999.

The Veteran submitted a written statement in June 2000 in which he asserted that he was submitting additional evidence because he "disagreed" with the findings in the August 1999 rating decision regarding the evaluation of his depression, among other things.  Enclosed with this statement were duplicate copies of service department records.  The RO construed this statement as a NOD, and issued an SOC in July 2000 continuing the noncompensable rating.  The Veteran did not perfect his appeal by submitting a substantive appeal.  See 38 C.F.R. §§ 20.200, 20.202, 20.302 (2014) (setting for requirements and timeframe for perfecting an appeal).  Because the Veteran did not perfect the appeal, the August 1999 rating decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The RO found that the Veteran's June 2000 statement also constituted a claim for an increased rating for depression, as reflected in an April 2002 rating decision.  In the April 2002 decision, the RO granted an increased rating of 10 percent effective June 19, 2000, the date of this statement.  The basis of the 10 percent rating was a June 2001 VA examination report which the RO found showed worsening disability.  

The Veteran was notified of the April 2002 rating decision and his appellate rights in a letter that was mailed May 2, 2002.  He submitted a NOD that was received on May 27, 2003.  Because the NOD was not received within one year of the date of mailing of the April 2002 rating decision, it was not timely submitted.  See 38 C.F.R. §§ 20.302(a), 20.305 (2014).  The RO notified the Veteran that the NOD was untimely in a June 2003 letter, and treated the statement as a new claim for an increased rating.  

In response to the May 2003 claim, the RO issued a September 2003 rating decision which granted an effective date of July 1, 1998, for the assignment of the 10 percent rating for depression.  There was no apparent legal basis for the assignment of this effective date.  The RO simply stated in this decision that "it is noted that your notice of disagreement [regarding the evaluation of depression] was received within one year of the rating decision granting original service connection."  The RO further stated that "[b]ecause [the Veteran's depression] was reevaluated and . . . granted an increase to 10 percent, the effective date should be July 1, 1998, or the day after discharge."  Finally, the RO observed that the Veteran's claim "was continuously prosecuted, and the date is now the original date of service connection."  The September 2003 rating decision did not address the matter of entitlement to a higher rating for the Veteran's depression.  

The September 2003 rating decision clearly disregarded the issuance of the July 2000 SOC.  As discussed above, the fact that this SOC was issued and that the Veteran did not perfect his appeal rendered the August 1999 decision final.  Thus, contrary to the RO's finding, the Veteran's claim had not been "continuously prosecuted."  While the Board of course will not disturb this finding, it is not bound by it for the purposes of determining the date of claim. 

In the March 2005 rating decision, the RO increased the evaluation of the Veteran's depression, now characterized as dysthymia, to 30 percent effective May 14, 2004, the date of a deferred rating decision in which it was simply noted that the May 2003 claim for a higher rating still needed to be developed and adjudicated.  The Veteran timely perfected an appeal of this decision.  The effective date of the 30 percent rating was later revised to May 27, 2003 in a February 2006 rating decision, consistent with the date of claim.  A 50 percent rating was subsequently assigned effective May 27, 2003 in a January 2008 rating decision. 

In a March 2015 brief, the Veteran, through his representative, argued that a November 2002 VA treatment record showed worsening symptoms of depression, and as such constituted new and material evidence within one year of the April 2002 rating decision, thereby rendering that decision nonfinal under 38 C.F.R. § 3.156(b).  See Young, 22 Vet. App. at 466.  

The Board agrees.  The November 2002 VA treatment record reflects that the Veteran's cyclothymic disorder and depression had exhibited "increased [symptoms] lately."  The treating physician issued an "urgent referral to mental health" for assistance.  As this record relates to the severity of the Veteran's depression and indicates that it had recently worsened, it constitutes new and material evidence with respect to the increased rating claim.  See 38 C.F.R. § 3.156(a).  Although this document may not have been physically in the file within one year of the April 2002 rating decision, it was constructively of record at the time it was created since it was generated by a VA facility.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).  

Accordingly, because new and material evidence was received within one year of the April 2002 rating decision, that decision was not final.  See 38 C.F.R. § 3.156(b); Young, 22 Vet. App. at 466.  As this decision stemmed from the June 2000 claim, it is the June 2000 claim that is now on appeal, as there was no subsequent final rating decision that extinguished this claim.  

The March 2015 brief also argues that the June 2000 statement was itself new and material evidence submitted within one year of the August 1999 rating decision, and therefore prevented that decision from becoming final under § 3.156(b).  However, an SOC was issued in July 2000 based on the June 2000 statement.  The records submitted with that statement were duplicative of evidence already considered in the August 1999 rating decision.  It is well settled that an SOC constitutes a readjudication of the claim.  See Pricket v. Nicholson, 20 Vet. App. 370, 376-77 (2006) (observing that there is "no need to draw a distinction as to whether an adjudicatory decision was issued in a rating decision or an SOC" provided that the applicable due process and notification requirements are satisfied).  Accordingly, the August 1999 rating decision remains final as the Veteran did not perfect an appeal of that decision.  

It was also argued in the March 2015 brief that the July 2000 SOC was issued "prematurely" because the Veteran had not yet filed a NOD.  The Board finds that the June 2000 statement was properly construed as a NOD.  In that statement he wrote, "I disagree with some of the findings made [in the August 1999 rating decision] concerning service connected disability compensation."  He further stated, "My primary disagreement concerns the findings on chronic depression" which he asserted was "more than 10% disabling."  These statements sufficed to indicate that he was disagreeing with the August 1999 rating decision rather than simply submitting a new claim, which is the only possible alternative.  The RO found that the statement was double-barreled in this respect and construed it as both a NOD and a new claim, which was only favorable to the Veteran.  While he did not express a wish for appellate review, he also did not request more time to submit additional evidence.  Moreover, there was no harm in construing this statement as a NOD, as it did not affect the time limits for appealing the August 1999 rating decision.  

The Veteran was thus on notice that his claim was readjudicated in the July 2000 SOC, and that he had to perfect his appeal.  The March 2015 brief argues that he did not receive proper notice of the time limits for perfecting his appeal, but the July 2000 cover letter to the SOC states that enclosed was a VA Form 9 with instructions explaining the requirements and time limits for perfecting the appeal.  Thus, the Board presumes that the Veteran was properly notified of his appellate rights.  See Boyd v. McDonald, 27 Vet. App. 63, 71-72 (2014); United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  Thus, the August 1999 rating decision is final. 

There is no evidence of a formal or informal claim in between the August 1999 rating decision and the June 2000 statement.  The JMR observed that the November 2002 VA treatment record could serve as a claim under 38 C.F.R. § 3.157 (2014).  However, a finding that this record constitutes new and material evidence within one year of the April 2002 rating decision is more favorable, as it then relates back to the earlier June 2000 claim. 

Because the increased rating claim on appeal is the June 19, 2000 statement, the period under appellate review goes back to June 19, 1999, one year prior to this claim, and thus an increased rating may be granted as of that date if the evidence shows that the criteria for a higher rating were satisfied at that time.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Hart v. Mansfield, 21 Vet. App. 505, 509 (2007) (noting that "the relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim"); Hazan v. Gober, 10 Vet. App. 511, 519 (1992) (noting that "the only cognizable 'increase' for this purpose is one to the next disability level" provided by law for the particular disability).  

However, the June 1999 date is not itself the date of claim, but the starting point for the inquiry as to when it is factually ascertainable that the criteria for a higher rating were satisfied.  See id.  Accordingly, although the June 1999 date is within one year of the Veteran's service separation in June 1998, the proper date of claim remains June 2000, rather than the day following separation.  See 38 C.F.R. § 3.400(b)(2).  


II. Increased Rating

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2014).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2014).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2014).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent the evidence shows distinct time periods where the service-connected disability has exhibited signs or symptoms that would warrant different ratings under the rating criteria.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  For increased-rating claims, where a claimant seeks a higher evaluation for a previously service-connected disability, it is the present level of disability that is of primary concern, and VA considers the level of disability for the period beginning one year prior to the claim for a higher rating to determine whether and when an ascertainable increase has occurred.  See Hart, 21 Vet. App. at 509; Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hazan, 10 Vet. App. at 519; 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2). 

As discussed above, because the claim on appeal is dated June 19, 2000, the period under review goes back to June 19, 1999.  See id.

Almost all mental health disorders, including dysthymia, are evaluated under the General Rating Formula for Mental Disorders (General Rating Formula), which assigns ratings based on particular symptoms and the resulting functional impairment.  See 38 C.F.R. § 4.130, DC 9433.  Under the General Rating Formula, a 10 percent disability rating requires:

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication. 


A 30 percent disability rating requires: 

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events).

A 50 percent disability rating requires:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating requires:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting; inability to establish and maintain effective relationships.)

A 100 percent disability rating requires:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Id.  

The symptoms associated with each evaluation under the General Rating Formula do not constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, the evidence considered in determining the appropriate evaluation of a psychiatric disorder is not restricted to the symptoms set forth in the General Rating Formula.  See id.  Rather, VA must consider all symptoms of a claimant's condition that affect his or her occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed. 1994) (DSM-IV).  Id. at 443.  (The DSM-IV has been recently updated with a Fifth Edition (DSM-5), and VA has issued an interim final rule amending certain provisions in the regulations to reflect this update, including the Schedule for Rating Disabilities.  79 Fed. Reg. 45093.  The amendments only apply to applications that are received by VA or are pending before the agency of original jurisdiction on or after August 4, 2014, and do not apply to appeals already certified to the Board or pending before the Board.  Id.)

If the evidence demonstrates that the claimant's psychiatric disorder produces symptoms and resulting occupational and social impairment equivalent to that set forth in the criteria for a given rating in the General Rating Formula, then the appropriate, equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  In this regard, the Board must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (2014); Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (noting that the "frequency, severity, and duration" of a veteran's symptoms "play an important role" in determining the disability level).  While VA considers the level of social impairment, it shall not assign an evaluation based solely on social impairment.  38 C.F.R. § 4.126.

In evaluating psychiatric disorders, VA also considers a claimant's Global Assessment Functioning (GAF) scores, which are based on a scale set forth in the DSM-IV reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996); DSM-IV.  According to DSM-IV, a score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  A score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 31-40 indicates "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)."  Id.  A GAF score thus may demonstrate a specific level of impairment.  See Richard, 8 Vet. App. at 267 (observing that a GAF score of 50 indicates serious impairment); accord Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001).

While an examiner's classification of the level of psychiatric impairment as reflected in a GAF score can be probative evidence, such a score is by no means determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria.  See 38 C.F.R. §§ 4.2, 4.126 (2014); VAOPGCPREC 10-95 (March 31, 1995).  Rather, VA must take into account all of the Veteran's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the time of examination.  See 38 C.F.R. § 4.126.

The Board finds that a 70 percent rating is warranted for the Veteran's depression for the entire period under review, that is, from June 19, 1999 forward.  VA regulation provides that it is essential that each disability be viewed in relation to its history.  See 38 C.F.R. § 4.1.  In this regard, the evidence shows that the Veteran has had a history of significant adjustment difficulties due to depression and related alcoholism beginning with his period in the U.S. Naval Academy.  Transcripts show that while he received all A's in high school, his grades began to suffer from the beginning of his time at the Naval Academy, and by the end of his first year he was receiving D's in some classes.  The Veteran has stated that this was the period when he began to experience significant depressive symptoms such as fatigue and increased somnolence, as reflected in a March 2007 written statement, and in his June 2000 claim.  

The STRs show treatment for recurrent depression, and that it affected his performance.  He was seen for psychiatric symptoms in 1990, including significant fatigue, hypersomnia, and obsessive-compulsive traits, and was medically evacuated from the ship he was serving on with a finding that he was unfit for sea duty.  He was temporarily hospitalized for the purpose of further diagnostic work-up and transfer to the U.S. via med-evac, and diagnosed with cyclothymic disorder in December 1990.  It was noted at this time that he reported a history of episodic abusive alcohol consumption.  

A few months prior to his separation from service, he was hospitalized for over twenty days in June 1997 with a diagnosis of alcohol dependence.  The hospital discharge summary reflects that he began using alcohol at age 18 and had his first "blackout" from alcohol use at that time.  He also reported a history of alcoholism in his immediate family.  He reported depression and being withdrawn while using alcohol.  The November 1997 separation examination report reflects a diagnosis of chronic depression. 

In his June 2000 claim, the Veteran stated that his chronic depression had been present to such an extent that he was not able to seek employment, and that he had not been employed since his discharge.  

A June 2001 VA examination report reflects that the Veteran had "emotional difficulties" throughout his period of service.  While at the Naval Academy he would sleep excessively and at other times be quite anxious.  During service there would also be alternate periods of sleeping excessively or feeling so anxious that he would have to "burn up the energy" with excessive exercise.  He was assessed as having a cyclothymic disorder.  He stated that he felt pressured to leave the service based on a fluctuating performance level and two charges or convictions of driving under the influence of alcohol (DUI's).  He stated that he had not had a regular job since leaving the service.  Based on a mental status examination and review of the medical history, the examiner diagnosed dysthymic disorder, noting that the Veteran had a mood disorder falling into the depression category.  The examiner assigned a GAF score of 62. 

A November 2002 VA treatment record reflects that the Veteran reported worsening symptoms of depression and increased alcohol use.  He denied suicidal ideation and insomnia.  The physician issued an urgent referral to mental health.

A January 2005 VA examination report reflects that the Veteran had worked for three months in 2001 in a job doing construction, but otherwise had not worked as he had "no motivation for anything."  He had his own apartment, but reported that he generally stayed at his mother's home.  The examiner noted that between 2002 and 2004 the Veteran received treatment for increased alcohol and caffeine consumption.  He had little or no social interaction and spent his time watching television or exercising.  His mother cooked for him.  He had his own car and was able to do some housecleaning activities.  He continued to drink heavily and take caffeine pills on a regular basis.  Three times a week he drank to the point of blacking out.  The Veteran reported that his mood was down, that he had a lack of energy and lack of motivation to do activities of daily living.  He had impaired sleep and fatigue during the day.  He reported suicidal ideation that was vague and without any type of plan or intention.  The examiner observed that the Veteran's unemployment appeared due to lack of motivation and fatigue, but was unsure about the origin of these symptoms.  The Veteran had been in treatment, but discontinued it as he found it unhelpful.  He was not on any psychotropic medication.  The Veteran denied any remissions over the past year.  

On examination, the Veteran exhibited difficulty concentrating and focusing, and his eye contact was sporadic and inconsistent.  His speech was broken and he appeared to invest a great amount of energy in focusing.  He did not exhibit significant memory loss or impairment.  He was able to maintain appropriate concentration and short-term memory on mental status examination.  The examiner concluded that the Veteran reported significant difficulty with depressed mood with lack of energy, sadness, feelings of worthlessness, and hopelessness, negative self-cognition, and vague suicidal ideation.  He had consistent difficulties with impaired impulse control as evidenced by drinking large amounts of alcohol approximately every other day.  The examiner diagnosed cyclothymia, alcohol dependence, and caffeine dependence, and assigned a GAF score of 45.  The examiner stated that it was difficult to ascertain the symptoms of cyclothymia and any depressive symptoms due to the Veteran's large amount of alcohol consumption and the possibility of an alcohol-induced mood disorder.  However, the examiner found that even in a sober state he would likely meet the criteria for cyclothymia or dysthymia.  The examiner found that the Veteran's inability to manage any type of work was more likely than not due to significant alcohol consumption.  The examiner noted that in a sober state most individuals with a cyclothymic or dysthymic disorder would likely only have minor disruption in their ability to maintain employment.  The examiner opined that the Veteran's alcohol consumption and psychiatric symptoms made him unable to manage any type of work setting, but if sober he would likely be able to work with only minor impairment.  

VA treatment records dated in June 2005 reflect that the Veteran denied any alcohol use since April 2005.  He had increased his use of caffeine pills and was not exercising as much due to low energy levels.  It was also noted that he was taking psychiatric medication at this time.  He was still living with his mother and not working.  He was diagnosed with dysthymia.   

An August 2005 VA treatment record reflects that the Veteran had not registered for any classes or vocational rehabilitation as he had no energy.  He had difficulty finishing tasks and completing things he needed to do.  

A December 2005 VA treatment record reflects that the Veteran had discontinued psychiatric medication, and that he was currently drinking and taking caffeine pills.  He stated that his depression was at a level 8 in a scale of severity from 1 to 10, with 10 being the most severe.  Based on psychometric testing results, the Veteran was diagnosed with attention deficit disorder in addition to dysthymia.  He was assigned a GAF score of 65.  

A December 2007 VA treatment record reflects findings similar to those above, but indicates that the Veteran reportedly discontinued alcohol use in September 2007.

A July 2008 VA examination report reflects that on mental status examination the Veteran's thought process exhibited rambling, racing, and circumstantiality.  His thought content revealed passive suicidal ideation without plan or intent, ruminations, and paranoid ideation.  The Veteran reported a pattern of difficulty communicating with others and tending to get angry and irritable.  The Veteran's remote, recent, and immediate memory were normal on testing.  Psychological testing (Beck Depression Inventory) revealed severe depressive symptoms, including feelings of sadness, lack of energy and fatigue.  The tests results were deemed "probably valid."  The Veteran remained unemployed.  He had held a position for three months doing maintenance since the January 2005 VA examination, but otherwise had not worked.  The examiner diagnosed dysthymic disorder and alcohol abuse in sustained full remission.  The Veteran reported that he had not consumed alcohol in over a year, and the examiner noted that the VA treatment records showed that his last alcohol use was in September 2007.  The examiner assigned a GAF score of 50, denoting serious symptoms.  See DSM-IV.  The examiner explained with regard to this score that the Veteran reported significant depressive symptoms including agitation.  He reported having no friends, and not being able to maintain employment or go to school since his discharge from the service in 1998.  He reported getting into fights with family members.  It was also noted that he had lost his motivation to exercise.  

The July 2008 VA examiner concluded that the Veteran's mental disorder caused total occupational and social impairment.  The examiner explained that the Veteran was unable to do physical or sedentary work due to significant difficulty working with others, difficulty concentrating, hypersomnia, increased fatigue, irritability, and being easily angered.  The examiner also noted that the Veteran had difficulty focusing during the examination and exhibited incongruent emotional reactions and difficulty containing his anger.  Further, the Veteran reported decreased motivation associated with his dysthymic disorder.  His overall functioning was impaired, even with historical therapy and medication management. 

At the July 2010 VA examination, the Veteran reported that he began drinking initially because it made him feel less depressed, but he recognized that it ultimately made him more depressed in the long run.  On examination, his thought process was unremarkable, but his thought content revealed paranoid ideation.  With regard to obsessive or ritualistic behavior, the examiner noted that the Veteran had several obsessive-compulsive patterns.  The Veteran stated that he felt too depressed and anhedonic, and too prone to conflict with others, to manage a job.  He had not sought employment in a number of years.  The examiner diagnosed dysthymic disorder and alcohol abuse by history.  The Veteran's dysthymic disorder symptoms were hypersomnia, feelings of pessimism and hopelessness, and concentration difficulties.  The examiner assigned a GAF score of 50.  With regard to this score, the examiner explained that the Veteran had moderate to significant occupational impairment, and had not worked since 2003 due to both dysthymic symptoms and interpersonal mistrust and anger.  The Veteran's social and interpersonal impairment was also significant in that the Veteran was mildly paranoid about the motives and actions of others, and had no friends as a result.  The examiner found that the Veteran did not have total occupational and social impairment, but did have deficiencies in a number of areas, such as judgment, thinking, family relations, work, mood, or school.  

With regard to the Veteran's alcohol use, the July 2010 VA examiner opined that it was not caused by or a result of his service-connected dysthymia, noting that "in the current exam he feels about as depressed as he did during his 2008 [VA examination], but he denied any alcohol use since 2007."  The examiner stated that this was "inconsistent with his contention that his dysthymia caused his alcohol abuse."  The examiner also noted that the Veteran's alcohol use pre-dated "his first documented signs of dysthymia," referring to the STRs noting the Veteran's history of alcohol use since the Naval Academy.  The examiner found that the Veteran's alcohol use likely exacerbated his psychiatric symptoms, and not the other way around.  The examiner observed that "the course of [the Veteran's] dysthymic symptoms over time appears unrelated to the course of his drinking over time."  

Resolving reasonable doubt in favor of the claim, the Board finds that the Veteran's dysthymia or depression has more nearly approximated the criteria for a 70 percent evaluation under the General Rating Formula.  The Veteran has not worked since his discharge due to his psychiatric symptoms, has lived with his mother despite having his own apartment, and reported having no friends or significant relationships outside his immediate family.  He has consistently reported having no motivation to pursue employment or school, and symptoms of anhedonia, lack of energy and fatigue.  The July 2008 and July 2010 VA examination reports also reflect significant social difficulties, such as conflicts with others and difficulty controlling anger.  The July 2008 VA examiner found the Veteran to be unable to do physical or sedentary work due to significant difficulty working with others, difficulty concentrating, hypersomnia, increased fatigue, irritability, and being easily angered.  A GAF score of 45 was assigned in the January 2005 VA examination report, and GAF scores of 50 were assigned in the July 2008 and July 2010 VA examination reports, denoting serious symptoms or serious functional impairment.  See DSM-IV.  Thus, the balance of the evidence supports a finding of near continuous depression affecting the ability to function independently, appropriately and effectively, difficulty in adapting to stressful circumstances, including an inability to establish and maintain effective relationships, and impaired impulse control, as found by the January 2005 VA examiner with regard to alcohol consumption.  Thus, the Veteran's symptoms are equivalent to one or more of the symptoms corresponding to a 70 percent rating in terms of frequency, severity, and duration.  See Vazquez-Claudio, 713 F.3d at 117; Mauerhan, 16 Vet. App. at 442; 38 C.F.R. § 4.130.

Moreover, his symptoms cause the level of occupational and social impairment associated with a 70 percent rating.  In this regard, the July 2008 VA examiner found that the Veteran's dysthymia caused total occupational and social impairment, and the July 2010 VA examiner found that it caused deficiencies in most areas.  See 38 C.F.R. § 4.130.  These findings are in keeping with the fact that the Veteran has generally not worked or attended school, has lived with his mother despite having his own apartment, has reported having no friends or significant relationships, and has had significant interpersonal difficulties. 

The Veteran's earlier history also supports the above findings, given the fact that he was medically evacuated from ship due to psychiatric symptoms found to render him unfit for sea duty, and that his military performance fluctuated due to depression and alcohol use, the latter eventuating in a period of hospitalization for alcohol dependence shortly before separation.  Significantly, the Veteran's reported symptoms during service, such as periods of very low energy or fatigue alternating with short periods of excessive energy, and lack of motivation, are similar to symptoms he reported during the pendency of this claim.  Also significant is that despite earning all A's during high school and being accepted into the Naval Academy, his grades at the Academy dropped to C's and D's, which is consistent with the Veteran's report that this is when his psychiatric symptoms began. 

Although the Veteran's significant alcohol use has also played a large part in his symptomatology and functional impairment, the Board resolves reasonable doubt in finding that his service-connected dysthymia alone is productive of symptoms and functional impairment corresponding to a 70 percent rating.  In this regard, the July 2008 VA examiner noted that the Veteran had not used alcohol for almost a year, and yet his symptoms continued to be severe.  The July 2010 VA examination report reflects similar findings.  By that time, the Veteran had not used alcohol in almost three years.  Notably, the July 2010 examiner stated that "the course of [the Veteran's] dysthymic symptoms over time appears unrelated to the course of his drinking over time," and that the Veteran "feels about as depressed as he did during his 2008 [VA examination], but he denied any alcohol use since 2007."  These findings indicate that the Veteran's level of depression was severe enough to meet the criteria for a 70 percent rating in the absence of alcohol use, resolving reasonable doubt in favor of the claim.  See 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181 (1998) (when it is not possible to separate signs and symptoms of a service-connected condition from a nonservice-connected condition, reasonable doubt must be resolved in favor of the claim under § 3.102, and consequently such signs and symptoms must be attributed to the service-connected condition).  

The Board notes that the January 2005 VA examiner found that the Veteran's alcohol use was mostly responsible for his level of functional impairment, and that when sober the Veteran would likely be able to work with only minor impairment.  However, the July 2008 and July 2010 VA examination reports show that the Veteran has not been able to work even after discontinuing alcohol use.  Moreover, the January 2005 VA examiner's finding was too general and speculative to be probative on this issue, as evinced by the language "in a sober state most individuals with a cyclothymic or dysthymic disorder would likely only have minor disruption in their ability to maintain employment."  This observation was not specific to the Veteran or to his history, and also does not account for more severe levels of dysthymia or depression.  Thus, the Board finds it is outweighed by more probative evidence showing that the Veteran has had significant occupational and social impairment with deficiencies in most areas even when not using alcohol.  

The Board also finds that the criteria for a 70 percent rating were more nearly approximated throughout the period under review notwithstanding the assignment of higher GAF scores at times.  In this regard, a GAF score of 65 was assigned in the December 2005 VA treatment record, even though the Veteran reported that his depression was at a level 8 in a scale of severity from 1 to 10 (with 10 being the most severe), and that he was not working or pursuing vocational rehabilitation.  The June 2001 VA examiner assigned a GAF score of 62, but did not provide a reason.  There is no other indication in these records or in other evidence that the Veteran's dysthymia was less severe at these times.  It is the Board's responsibility to interpret examination reports in "light of the whole recorded history, reconciling the various reports into a consistent picture" so that the rating or ratings may "accurately reflect the elements of disability present."  38 C.F.R. § 4.1.  Given the Veteran's history of significant symptoms and performance difficulties during service, his more or less continuous unemployment since separation from service, and the fact that the evidence does not otherwise suggest periods when his depression was less severe than at the time of the July 2008 VA examination, the Board finds that the July 2008 and July 2010 VA examination reports more accurately depict the true level of impairment caused by his dysthymia, and that it has consistently satisfied the criteria for a 70 percent rating during the period under consideration. 

The issue of whether the criteria for a 100 percent schedular rating are satisfied is moot since the Board has assigned a TDIU from June 1999 based solely on his dysthymia, as discussed below.  Moreover, none of the Veteran's symptoms are equivalent in frequency, severity, or duration to the symptoms corresponding to a 100 percent rating.  He does not have gross impairment in thought processes or communication, persistent delusions or hallucinations, or grossly inappropriate behavior.  See 38 C.F.R. § 4.130.  The VA examination reports show the contrary, as discussed above.  He is not in persistent danger of hurting himself or others (his reported suicidal ideation was characterized as passive and without plan or intent, and he consistently denied homicidal ideation), and is able to perform activities of daily living, including maintenance of minimal personal hygiene, as shown in the VA examination reports.  See id.  He also does not have disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  See id.  The VA examination reports affirmatively show that he does not have disorientation or significant memory loss.  Moreover, his symptoms are clearly and specifically contemplated by the criteria corresponding to a 70 percent rating, as discussed above, which further weighs against a finding that they are contemplated by a 100 percent rating.  Although the July 2008 VA examiner found that the Veteran had total occupational and social impairment, this finding alone is not sufficient to satisfy the criteria for a 100 percent rating, as the Veteran must also have symptoms equivalent in severity to the symptomatology listed for that rating, which is an independent factor.  See Vazquez-Claudio, 713 F.3d at 117 (rejecting the interpretation that symptoms corresponding to a 30-percent rating would warrant a 70 percent rating merely because it was found that they cause deficiencies in most areas).  

With regard to staged ratings, although there may have been some fluctuations in severity of the Veteran's symptoms over the course of this appeal, the preponderance of the evidence shows that it has consistently satisfied the criteria for a 70 percent rating, but no higher, throughout the pendency of this claim, for the reasons explained above.  Thus, staged ratings are not warranted for the time period under review.  See Hart, 21 Vet. App. at 509-10; Fenderson, 12 Vet. App. at 126. 

Referral of the Veteran's psychiatric disorder for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  A comparison of his symptoms and resulting functional impairment with the schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  In this regard, the Veteran's symptoms of depression, sleep impairment, low energy, disturbances in motivation and mood, thought and speech impairment, as well as their effects on occupational and social functioning and general level of severity, as described above, are contemplated by the General Rating Formula, which takes into account both symptoms and the degree of occupational and social impairment they cause.  See 38 C.F.R. § 4.130, DC 9433.  Although a given symptom may not be specifically mentioned in the General Rating Formula, the symptoms set forth therein are not meant to constitute an exhaustive list but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan, 16 Vet. App. at 442.  Thus, the fact that a given symptom is not mentioned in the rating criteria is not in itself a basis for extraschedular referral. 

There is no indication that the symptoms and clinical findings are otherwise exceptional or unusual for the Veteran's psychiatric disorder in relation to the schedular criteria, or are not adequately compensated by the 70 percent rating assigned for the entire period under review.  Moreover, a TDIU has also been assigned for this period.  Thus, as the maximum benefits sought on appeal have been granted, the Board will not refer the case for extraschedular consideration.  


III. TDIU

The Veteran contends that he is entitled to an effective date of TDIU prior to February 29, 2008.  For the following reasons, the Board finds that an earlier effective date of June 19, 1999 is warranted for TDIU based on his service-connected dysthymia. 

Preliminarily, the Board notes that the RO awarded TDIU effective February 29, 2008 based on the date of application for this benefit.  However, the issue of TDIU is not a stand-alone claim, but is part and parcel of the Veteran's claim for an increased rating for dysthymia.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In this regard, in his June 2000 claim, he asserted he had not worked since separation from service due to his psychiatric disorder, thus raising the issue of unemployability.  See id.  Accordingly, the issue of TDIU stems from this claim, and as such the period under review goes back to June 19, 1999, one year prior to the date of claim.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Hart, 21 Vet. App. at 509. 

Total disability ratings for compensation may be assigned, where the schedular rating is less than 100 percent, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities without regard to advancing age or nonservice-connected disability.  See 38 C.F.R. §§ 3.340, 3.341(a), 4.16(a); Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (holding that the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability); see also 38 C.F.R. § 4.19 (unemployability associated with advancing age or intercurrent disability may not be used as a basis for a total disability rating).  The claimant's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be considered.  38 C.F.R. § 4.16(b).  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 4.15.  While the rating is based primarily upon the average impairment in earning capacity, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability, and to the effect of combinations of disability.  Id. 

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment shall generally be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment may also be established, on a facts found basis, when earned annual income exceeds the poverty threshold, including but not limited to employment in a protected environment such as a family business or sheltered workshop.  Id.  Consideration must be given in all claims to the nature of the employment and the reason for termination.  Id. 

Certain percentage requirements must be satisfied in order to qualify for schedular consideration of entitlement to TDIU.  Specifically, if unemployability is the result of only one service-connected disability, this disability must be ratable at 60 percent or more.  See 38 C.F.R. § 4.16(a).  If it is the result of two or more service-connected disabilities, at least one must be ratable at 40 percent or more, with the others sufficient to bring the combined rating to 70 percent or more.  Id.  Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system such as orthopedic disabilities, will be considered as one disability for TDIU purposes.  Id.  

The Veteran's service-connected dysthymia meets the percentage requirements for TDIU based on one disability, as it is rated as 70 percent disabling since June 1999.  See id.  Moreover, the balance of the evidence discussed above shows that it has prevented the Veteran from obtaining or retaining substantially gainful employment, as found by the July 2008 VA examiner.  Indeed, he has not worked since separation from service due to his depression, and as early as his June 2000 claim he stated he had been unable to work due to his mental health symptoms.  

Accordingly, resolving reasonable doubt in favor of the claim, an earlier effective date of June 19, 1999 for the award of TDIU is granted.  See 38 C.F.R. §§ 3.340, 3.341(a), 4.16(a); see also 38 C.F.R. § 3.102. 


ORDER

Entitlement to a 70 percent rating for dysthymia, but no higher, is granted as of June 19, 1999, subject to the law governing payment of monetary benefits. 

An earlier effective date of June 19, 1999 is granted for the award of a total disability rating based on individual unemployability due to service-connected disability (TDIU), subject to the law governing payment of monetary benefits.



______________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


